Title: To James Madison from Joseph Pulis, 27 February 1804 (Abstract)
From: Pulis, Joseph
To: Madison, James


27 February 1804, Malta. On the return of Mohammad Elfi, bey of Cairo, to Malta from London after the completion of his affairs there, Pulis paid him a courtesy visit during which the bey stated that after he achieved his independence from the Porte, he wished to establish a close and lasting friendship with the U.S. As soon as he arrived in his dominions he would write to the U.S. about the matter, and he believed his proposal would be accepted. Pulis hurries to do his duty by submitting the bey’s communication. The bold action of the burning of the frigate at Tripoli, news of which has just been received, gave the Maltese the greatest pleasure, which demonstrates the general leaning of that nation toward the glorious superiority of the U.S.
 

   
   RC (DNA: RG 59, CD, Malta, vol. 1). 2 pp.; in French; docketed by Wagner: “recd. 22 May / ouvertures of the Bashaw of Cairo.”


